                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                               DOCKET NO. 1:19-cv-127

 MILES WALKER,                                             )
                                                           )
                        Plaintiff,                         )
                                                           )
 Vs.                                                       )                  ORDER
                                                           )
 ANDREW SAUL, Commissioner of Social                       )
 Security,                                                 )
                                                           )
                       Defendant.                          )



       THIS MATTER is before the Court upon Plaintiff’s Motion for Summary Judgment (Doc.

No. 9) and Commissioner’s Motion for Summary Judgment (Doc. No. 11).

       Plaintiff filed an application for a period of disability and Disability Insurance Benefits

on January 3, 2013, alleging a disability onset date of June 1, 2009. Plaintiff subsequently

amended his alleged onset date to May 1, 2011. Plaintiff’s claim was denied both initially and

on reconsideration. After a hearing before an administrative law judge (“ALJ”), the ALJ issued

an unfavorable decision on July 17, 2015, which was ultimately remanded by this court on June

18, 2018. After a new hearing, a different ALJ found Plaintiff not disabled at step 5 of her

analysis. Plaintiff now seeks review of this decision.

       The only issues on review are whether the Commissioner applied the correct legal

standards and whether the Commissioner’s decision is supported by substantial evidence.

Richardson v. Perales, 402 U.S. 389, 390 (1971); Hays v. Sullivan, 907 F.2d 1453, 1456 (4th

Cir. 1990). Review by a federal court is not de novo, Smith v. Schwieker, 795 F.2d 343, 345 (4th

Cir. 1986); rather, inquiry is limited to whether there was “such relevant evidence as a
               reasonable mind might accept as adequate to support a conclusion,” Richardson, 402 U.S. at 400.

               Even if the undersigned were to find that a preponderance of the evidence weighed against the

               Commissioner’s decision, the Commissioner’s decision would have to be affirmed if supported

               by substantial evidence. Hays, 907 F.2d at 1456.

                       The Court has carefully considered the motions and reviewed the briefs and the record and

               finds that the ALJ’s decision is not supported by substantial evidence. The Court finds the

               Plaintiff’s arguments to be persuasive as to both his assignments of error. Accordingly, for the

               reasons stated in Plaintiff’s brief, Plaintiff’s Motion for Summary Judgment will be granted, the

               Commissioner’s Motion for Summary Judgment will be denied, and the decision of the

               Commissioner will be vacated.



                                                           ORDER

                       IT IS, THEREFORE, ORDERED that

                       (1)    the decision of the Commissioner, denying the relief sought by Plaintiff, is

                              VACATED;

                       (2)    the Plaintiff’s Motion for Summary Judgment (Doc. No. 9) is GRANTED; and

                       (3)    the Commissioner’s Motion for Summary Judgment (Doc. 11) is DENIED; and

                       (4)    the matter is hereby REMANDED for further consideration.



Signed: February 11, 2020
